DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
 Response to Amendment
The amendment filed 07/20/2022 has been entered. Applicant has amended claim 25. Claims 1-17 remain canceled, claims 18-24 and 27 remain withdrawn, and claims 25-26 and 28-34 are currently pending in the instant application. Applicant has not added nor canceled any additional claims. 
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 07/20/2022, with respect to the rejection(s) of claim(s) 25 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment to claim 25.
Regarding claim 25…
	Hagihara (US 2008/0228035) now teaches the amended limitation seen in claim 1. Hagihara teaches of a visualization portion that comprises a substantially solid optically transparent materials, seen as the hydrophilic film on the hydrophilic cap 30, that extends from the first outer side boundary to the second outer side boundary (see current 103 rejection below for more detail).
Regarding claim 26…
	Applicant argues that there is no attachment section comprising a longitudinally extending sleeve-like structure in Surti, and that there is not any proximal surface extending laterally across a width of the attachment portion of the alleged coupler in Surti.
	The examiner respectfully disagrees. As seen in Fig. 1 of Applicant’s drawings, the visualization section (12) and the attachment section (24) are two areas on the same coupler. Claim 26 states that the outer wall is defined by the outer surface of the visualization section, showing that both the visualization section and the attachment section share the same surface. The claim does not provide any structure regarding the boundaries of the visualization section with respect to the attachment section. Examiner’s annotated Fig. 6 of Surti below shows the attachment section which comprises a longitudinally extending sleeve- like structure. The inner wall is located on the inside of the attachment section. The outer wall is located on the outside of the attachment section and is defined by the outer surface of the visualizations section. Furthermore, Fig. 6 shows the proximal surface of the visualization section extending laterally across a width of the attachment section. Therefore, Surti does teach the limitations seen in claim 26.

    PNG
    media_image1.png
    511
    685
    media_image1.png
    Greyscale


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “proximal surface” of claims 25 and 26, and the “inner wall” and the “outer wall” of claim 26, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 and 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the proximal surface". There is insufficient antecedent basis for this limitation in the claim.
Claims 26 and 28-34 are similarly rejected by virtue of their dependency on claim 25.
Claims 26 and 28-34 recite the limitation "the optical coupler system". There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0048486 to Surti in view of U.S. Publication No. 2008/0228035 to Hagihara et al. (hereinafter “Hagihara”).
Regarding claim 25, Surti discloses in Fig. 2 of an optical coupler configured to cooperate with an optical imaging system for visualizing a surface area in a patient (Fig. 6- cap 70 & imaging system 50), the optical coupler comprising: 
	a visualization section at one end of the coupler (Fig. 2-conical portion 36), the visualization section including an outer surface extending from a first outer side boundary across to a second opposite outer side boundary of the visualization section (See examiner’s annotated Fig. 6); 
	an attachment section connected to and extending away from the visualization section (See examiner’s annotated Fig. 6), the attachment section being dimensioned to be mounted at the distal end of the optical imaging system ([0030]- The distal end portion 20 may be provided as a removable cap portion 70 that may be connected together with the shaft 18); and 
	one or more channels extending through the proximal surface (Fig. 6 – lumen 15 & imaging system 50; see [0030]- the imaging system 50 may extend to the distal tip 40 of the endoscope 10; see [0032]- The lumen 15 is also shown in the shaft 18 of the endoscope 10 … The lumen 15 operably connects with the working channel port 28) and exiting through the outer surface of the optical coupler (Fig. 6 - imaging port 24 and working channel port 28).

    PNG
    media_image2.png
    545
    673
    media_image2.png
    Greyscale

Surti does not expressly teach the visualization section comprising one or more substantially solid optically transparent materials extending from the first outer side boundary to the second outer side boundary.
However, Hagihara teaches on an analogous endoscopic device including an optical coupler  (Fig. 9 - hydrophilic cap 30) configured to cooperate with an optical imaging system for visualizing a surface area in a patient (Fig. 9 - distal end portion 2 of the rigid endoscope 1), the optical coupler comprising: a visualization section at one end of the coupler (Fig. 30- cylindrical body 31), the visualization section including an outer surface (Fig. 9 -  surface portion 32a) extending from a first outer side boundary (see examiner’s annotated Fig. 9) across to a second opposite outer side boundary of the visualization section(see examiner’s annotated Fig. 9), the visualization section comprising one or more substantially solid optically transparent materials extending from the first outer side boundary to the second outer side boundary (see [0073]- [0078]- The hydrophilic cap 30 has the defogging processing with a hydrophilic film performed at least on distal end surfaces of the hydrophilic cap 30, i.e., a surface portion 32a of the plate member 32 and a distal end surface 31a of the cylindrical body 31; [0079]- Note that each of the hydrophilic portions 20 to 22 is not to be limitatively subjected to the above-mentioned hydrophilic processing of forming a transparent thin-film photocatalyst such as of the titanium oxide).


    PNG
    media_image3.png
    641
    572
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the visualization section of Surti to include the transparent hydrophilic film extending from the first outer side boundary to the second outer side boundary, as taught by Hagihara. It would have been advantageous to make the combination in order to prevent fogging and prevent production of water drops by fluids such as body fluid, steam and physiological saline solution in the abdominal cavity, and to eliminate a bad influence on the image captured of the inside of the abdominal cavity by distortion due to fog and water drops ([0061] of Hagihara).
The modified device of Surti in view of Hagihara will hereinafter be referred to as modified Surti.
Regarding claim 26, modified Surti teaches the optical coupler system of claim 25, and Surti further discloses wherein the attachment section comprises a longitudinally extending sleeve-like structure (see examiner’s annotated Fig. 6) having: 
	an inner wall (see examiner’s annotated Fig. 6); and 
	an outer wall defined by the outer surface of the visualization section (see examiner’s annotated Fig. 6); and 
	wherein the proximal surface of the visualization section extends laterally across a width of the attachment section (see examiner’s annotated Fig. 6).

    PNG
    media_image4.png
    667
    776
    media_image4.png
    Greyscale


Regarding claim 28, modified Surti teaches the claimed invention as discussed above concerning claim 25, and Surti further discloses wherein the one or more channel(s) is disposed relative to the optical coupler such that an instrument passing through one of the channels remains visible in a field of view of the optical imaging system (Fig. 2- lighting system 52; [0028] - The lighting system 52 may be disposed proximal to the lighting port 26).
Regarding claim 29, modified Surti teaches the claimed invention as discussed above concerning claim 25, and Surti further discloses wherein the one or more channel(s) is movably coupled to the optical coupler (Fig. 6 - lighting ports 24, lighting port 26, and working channel port 28).
Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Publication No. 2009/0048486 to Surti in view of U.S. Publication No. 2008/0228035 to Hagihara et al. (hereinafter “Hagihara”) and further in view of U.S. Publication No. 2007/0066869 to Hoffman.
Regarding claim 30, modified Surti teaches the claimed invention as discussed above concerning claim 25, and Surti further discloses wherein the optical imaging system comprises a cannula for passing through an opening in a patient (Fig. 6 - shaft 18), but neither Surti nor Hagihara expressly teach the optical coupler system further comprising an external sheath coupled to the optical coupler and being sized to substantially surround the cannula of the optical imaging system.
However, Hoffman teaches of an analogous endoscopic device including the optical coupler system (Fig. 1- endoscopic cap 200) further comprising an external sheath coupled to the optical coupler and being sized to substantially surround the cannula of the optical imaging system (Fig. 1 -endoscopic sheath 300; see [0027]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cannula of modified Surti to include the sheath of Hoffman.  It would have been advantageous to make the combination so that the cannula may be advanced through a tortuous body lumen ([0027] of Hoffman).
Regarding claim 31, modified Surti, as modified by Hoffman, teaches the claimed invention as discussed above concerning claim 30, but neither Surti nor Hagihara expressly teach wherein the sheath is coupled to the optical coupler.
However, Hoffman teaches of an analogous endoscopic device wherein the sheath is coupled to the optical coupler (Fig. 1- endoscopic sheath 300 and endoscopic cap 200).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cannula of modified Surti, as modified by Hoffman, to include the sheath coupled to the optical coupler, as taught by Hoffman.  It would have been advantageous to make the combination so that the cannula may be advanced through a tortuous body lumen ([0027] of Hoffman).
Regarding claim 32, modified Surti teaches the claimed invention as discussed above concerning claim 28, but neither Surti nor Hagihara expressly teach wherein the sheath is integral with the optical coupler.
However, Hoffman teaches of an analogous endoscopic device wherein the sheath is integral with the optical coupler ([0032] - Cap 200 and sheath 300 may be formed as an integral assembly).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cannula of modified Surti to include a sheath integral with the optical coupler, as taught by Hoffman. It would have been advantageous to make the combination so that the cannula may be advanced through a tortuous body lumen ([0027] of Hoffman).
Regarding claim 33, modified Surti teaches the claimed invention as discussed above concerning claim 28, but neither Surti nor Hagihara expressly teach further comprising one or more hollow channel(s) extending through the sheath.
However, Hoffman teaches of an analogous endoscopic device further comprising one or more hollow channel(s) extending through the sheath. (Fig. 3- channels 301).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cannula of modified Surti to include a sheath integral with the optical coupler, as taught by Hoffman. It would have been advantageous to make the combination so that the cannula may be advanced through a tortuous body lumen ([0027] of Hoffman).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0048486 to Surti in view of U.S. Publication No. 2008/0228035 to Hagihara et al. (hereinafter “Hagihara”) and further in view of U.S. Publication No. 2010/0204546 to Hassidov et al. (hereinafter “Hassidov”).
Regarding claim 34, modified Surti teaches the claimed invention as discussed above concerning claim 28, but neither Surti nor Hagihara expressly teach wherein the sheath and the optical coupler are disposable.
However, Hassidov teaches of an analogous endoscopic device wherein the sheath and the optical coupler are disposable (Fig. 4a- disposable multi-lumen cable outer sheath 15; [0077]- FIG. 16 shows a sterile supply tray for dispensing the disposable parts of the endoscope, namely, the endoscope body and the camera cover cap).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sheath and the optical coupler of modified Surti by utilizing a disposable sheath and optical coupler, as taught by Hassidov. It would have been advantageous to make the combination to prevent cross-contamination between patients and between patients and staff ([0002] of Hassidov).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.A.S./Examiner, Art Unit 3795    

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795